UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-7039


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ISAAC PARKER, a/k/a David Green, a/k/a David Smith,
a/k/a Jay Smith, a/k/a David Isaac Parker-El,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Senior District Judge.
(8:11-cr-00459-JFM-1; 1:16-cv-00402-JFM)


Submitted:   January 5, 2017                 Decided:   January 17, 2017


Before WILKINSON and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Isaac Parker, Appellant Pro Se.       Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland; Paul Nitze,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland; Rachel
E. Timm, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Isaac Parker seeks to appeal from the district court’s

order denying his 28 U.S.C. § 2255 (2012) motion as untimely.            The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.               Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).       When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Parker has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 DISMISSED

                                      2